Name: Commission Regulation (EU) NoÃ 1068/2013 of 30Ã October 2013 amending Annex II to Regulation (EC) NoÃ 1333/2008 of the European Parliament and of the Council as regards the use of diphosphates (E 450), triphosphates (E 451) and polyphosphates (E 452) in wet salted fish Text with EEA relevance
 Type: Regulation
 Subject Matter: marketing;  health;  food technology;  coal and mining industries;  foodstuff;  fisheries
 Date Published: nan

 31.10.2013 EN Official Journal of the European Union L 289/58 COMMISSION REGULATION (EU) No 1068/2013 of 30 October 2013 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards the use of diphosphates (E 450), triphosphates (E 451) and polyphosphates (E 452) in wet salted fish (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (1), and in particular Article 10(3) and Article 30(5) thereof, Whereas: (1) Annex II to Regulation (EC) No 1333/2008 lays down a Union list of food additives approved for use in foods and their conditions of use. (2) That list may be amended in accordance with the procedure referred to in Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (2). (3) Pursuant to Article 3(1) of Regulation (EC) No 1331/2008, the Union list of food additives may be updated either on the initiative of the Commission or following an application. (4) An application for authorisation of the use of diphosphates (E 450), triphosphates (E 451) and polyphosphates (E 452) in wet salted fish was submitted on 19 June 2009 and has been made available to the Member States. (5) Fish can be cured and preserved by adding high levels of salt to the raw material. The salting process has been developed from a single step to a multi-step process, involving a pre-salting step which allows a shorter salting time and a relatively homogenous salt concentration in the fish muscle. For this, fish is first pre-salted by injection and/or brine salting with a prepared brine with a controlled salt concentration. After that fish is dry salted (i.e. curing) to get the right salt concentration in the end product. (6) During this long preservation oxidation can still occur, in particular of the lipids present in the fish muscle. This will lead to a change in colour and flavour. The oxidation is accelerated by the metal ions present in the fish muscle and used salt. Because they form chemical complexes with metals ions, diphosphates (E 450), triphosphates (E 451) and polyphosphates (E 452) have been proven to be most effective to protect the salted fish against oxidation. Most of the added phosphates and the salt are removed by the soaking with water before consumption. The water content in the final wet salted product is not increased by this use of the phosphates. Salted fish of which the original colour and taste have been preserved is in particular demanded by the markets in Spain, Italy and Greece. (7) According to Article 3 in conjunction with Article 6(4) of Directive 2000/13/EC of the European Parliament and of the Council of 20 March 2000 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs (3) the use of phosphates in wet salted fish, has to be labelled in the list of ingredients. Food business operators may also mark on their products that polyphosphates have not been used. (8) As most of the added phosphates are removed during the soaking with water, the exposure of the consumer to the phosphates will be minimal and is for that reason not liable to have an effect on human health. It is therefore appropriate to allow the use of diphosphates (E 450), triphosphates (E 451) and polyphosphates (E 452) for the preservation of wet salted fish. (9) Pursuant to Article 3(2) of Regulation (EC) No 1331/2008, the Commission is to seek the opinion of the European Food Safety Authority in order to update the Union list of food additives set out in Annex II to Regulation (EC) No 1333/2008, except where the update in question is not liable to have an effect on human health. Since the authorisation of use of diphosphates (E 450), triphosphates (E 451) and polyphosphates (E 452) for the preservation of wet salted fish constitutes an update of that list which is not liable to have an effect on human health, it is not necessary to seek the opinion of the European Food Safety Authority. (10) Bacalhau or Portuguese cod is produced by further drying wet salted fish. The use of polyphosphates could influence this drying process. In addition, this use could also hamper the development of the typical colour and taste of bacalhau. Salted fish that is treated with phosphates would therefore not be desired by the producers of traditional bacalhau. In order to allow the traditional bacalhau producers to adapt to the situation where fish treated with phosphates can be placed on the market a transitional period should be proposed. During this period the traditional bacalhau producers may make agreements with suppliers and become familiar with analytical methods that can be used for controlling the presence of added phosphates in the fish. (11) In order to further assess the impact on the availability of wet salted fish for the production of bacalhau, the Commission will, during three years, monitor the use of polyphosphates in the main salted cod producing countries. (12) Following the above, Annex II to Regulation (EC) No 1333/2008 should be amended accordingly. (13) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 1333/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 354, 31.12.2008, p. 16. (2) OJ L 354, 31.12.2008, p. 1. (3) OJ L 109, 6.5.2000, p. 29. ANNEX In Part E of Annex II to Regulation (EC) No 1333/2008 the following entries are inserted in the food category 09.2 Processed fish and fishery products including molluscs and crustaceans after the entry for E 392: E 450 Diphosphates 5 000 (4), (79) only salted fish of the Gadidae family that have been pre-salted by injecting and/or brine salting with an at least 18 % salt solution and often followed by dry salting Period of application: from 31 December 2013 E 451 Triphosphates 5 000 (4), (79) only salted fish of the Gadidae family that have been pre-salted by injecting and/or brine salting with an at least 18 % salt solution and often followed by dry salting Period of application: from 31 December 2013 E 452 Polyphosphates 5 000 (4), (79) only salted fish of the Gadidae family that have been pre-salted by injecting and/or brine salting with an at least 18 % salt solution and often followed by dry salting Period of application: from 31 December 2013 (4): The maximum level is expressed as P2O5 (79): The maximum level applies to the sum of E 450, E 451 and E 452 used individually or in a combination